DETAILED ACTION
Applicant’s response, 14 April 2021 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 and 35 are cancelled.
Claims 19-34 and 36 are pending.
Claims 19-34 and 36 are rejected.
Claims 19 and 32 are objected to.

Claim Objections
The objection of claims 19, 23-24, and 33 in the Office action mailed 14 Dec. 2021 has been withdrawn in view of claim amendments received 14 April 2021.
Applicant’s arguments regarding the objection of the claims at pg. 8, para. 4-6 have been fully considered but they do not pertain to the new claim objections set forth below.
Claims 19 and 32 are objected to for the following informalities. This objection is newly recited.
Claim 19 recites “…; and performing the qPCR process using the primer pair.” in the last line of the claim, which should have a return deleted to have the same indentation as the first limitation of the claim “designing a valid primer pair…”.
Claim 32 recites “…wherein each of the top primer pairs attaches to a single target sequence and satisfying the…” and “…wherein each of the top primer pairs satisfying the …, which is a grammatical error and should recite “… and satisfies the…”.
Claim 32 recites “……satisfying the single and/or pair filtering conditions input; and” in lines 8-9, which is a grammatical error and should recite “…the single and/or pair filtering conditions”, as recited in lines 5-6 of the claim.
Appropriate correction is required.

Claim Interpretation
Claim 19 recites “… designing a valid primer pair or a probe satisfying a specificity condition from a deoxyribonucleic acid (DNA) sequence database, by, via a processor of a computing device:… determining at least one candidate primer from a candidate primer set index if at least one valid candidate primer is present in the candidate primer set index, or at least one candidate probe from a candidate probe set index if at least one valid candidate probe is present in the candidate probe set index…, filtering the at least one candidate primer…, and providing to a webpage information about a primer pair satisfying…; and performing the qPCR process using the primer pair.”. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. See MPEP 2111.04. Therefore, the broadest reasonable interpretation of claim 19 does not require that a candidate primer or a candidate probe is determined from a candidate primer set index or a candidate probe set index, respectively, given the condition that at least one candidate primer or probe is present in the candidate primer or probe set index, respectively, is not met. Subsequently, the steps of filtering the at least one candidate primer, providing 
The term “genetic information index” in independent claim 19 is discussed in the specification on pg. 6, lines 8-19. The term is interpreted to mean a database index related to genetic information.
The term “candidate primer set index” in independent claim 19 is discussed in the specification on pg. 6, lines 20-24. The term is interpreted to mean a database index related to candidate primer sets.
The term “offline operation” in independent claim 21 is being interpreted to mean an operation that is scheduled and processed in a batch, rather than in real time.
In the response received 19 Dec. 2019, at pg. 13, para. 3, Applicant remarked that “sid” indicates a sequence identification and “sidset” may be or may indicate a key of an index (i.e. a primer pair index, candidate probe index, etc.).
Claim 21 recites “wherein the candidate primer set index is provided in advance through a Hadoop-based offline operation for the deoxyribonucleic acid (DNA) sequence database”. Independent claim 19 recites “determining at least one candidate primer from a candidate primer set index”, but does not recite a step of providing the candidate primer set index. Therefore, the limitation is being interpreted as a product-by-process limitation, and does not require that the candidate primer set index is provided in advance through a Hadoop-based offline operation within the metes and bounds of the claim. See MPEP 2113.
Claim 22 recites “wherein the candidate primer set index is generated by…”. Independent claim 19 does not a step of generating the candidate primer set index. Therefore, the limitation is being interpreted as a product-by-process limitation, and does not require that the candidate primer set index is generated within the metes and bounds of the claim.

Claim Rejections - 35 USC § 112(a)
The rejection of claim 35 under 35 U.S.C. 112(a), in the Office action mailed 14 Dec. 2020 has been withdrawn in view of the cancellation of this claim received 14 April 2021.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 19, and claims dependent therefrom, under 35 U.S.C. 112(b) regarding the plurality of keys associated with gene information in the Office action mailed 14 Dec. 2020 has been withdrawn in view of claim amendments received 14 April 2201.
The rejection of claims 20-34 and 36 under 35 U.S.C. 112(b) regarding recitation of “The method of claim 0” in the Office action mailed 14 Dec. 2020 has been withdrawn in view of claim amendments received 14 April 2201.
The rejection of claim 22 under 35 U.S.C. 112(b) regarding the single and/or pair filtering conditions in the Office action mailed 14 Dec. 2020 (in para. [014]) has been withdrawn in view of claim amendments received 14 April 2021.
The rejection of claims 32-34 under 35 U.S.C. 112(b) regarding claim 19 requiring every embodiment of the claim to determine at least one candidate primer in the Office action mailed 14 Dec. 2020 (in para. [016]-[018]) has been withdrawn in view of claim amendments received 14 April 2021.
The rejection of claim 35 under 35 U.S.C. 112(b) in the Office action mailed 14 Dec. 2020 has been withdrawn in view of the cancellation of this claim received 14 April 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19-34 and 36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Any newly recited portion herein is necessitated by claim amendment.
Claim 19, and claims dependent therefrom, are indefinite for recitation of “…wherein searching for the plurality of keys associated with the unique gene information and the duplicated gene information comprises…” in lines 20-22. There is insufficient antecedent basis for this limitation in the claim because claim 19 only recites “…searching a genetic index comprising:…” in line 7, but does not recite searching for “a plurality of keys associated….”. To overcome the rejection, claim 19 could be amended to recite “searching for a plurality of keys in a genetic information index comprising: a two hash-structured index….; a four-list structured index…; and a plurality of keys associated with the unique gene information and the duplicated gene information, each…., wherein searching for the plurality of keys comprises searching for a key having at least one base sequence corresponding to the query language”.
Claim 22 is indefinite for recitation of “…extracting a candidate primer set…, and extracting a candidate primer passing a homology test from all extracted candidate primer sets, wherein the homology test compares the extracted candidate primer sets…., from the extracted candidate primer sets…”. There is insufficient antecedent basis for “all extracted candidate primer sets” and “the extracted candidate primer sets” in the claim because the claims only involve extracting a candidate primer set, and not multiple candidate primer sets. 
Claim 22 is indefinite for recitation of “…wherein the candidate primer set index is generated by …, and extracting a candidate primer passing a homology test from all extracted candidate primer sets, wherein the homology test compares the extracted candidate primer sets…”. Independent claim 19 recites “determining at least one candidate primer from a candidate primer set index…”. It’s unclear if the step of extracting a candidate primer passing a homology test is intending to further limit the step of generating the candidate primer set index, or if the step is intending to further limit the step of determining at least one candidate primer from the candidate primer set index in claim 19. If Applicant intends for the extracting a candidate primer to further limit the step of determining at least one candidate primer, the limitation should be amended to recite “wherein the candidate primer set index is generated by…and wherein the at least one candidate primer is determined by extracting a candidate primer passing a homology test…”.
Claim 33 is indefinite for recitation of “…wherein the gene and primer-related filtering conditions comprises single and/or pair filtering conditions input by a user, and the method further comprising: in response to a presence of probes and top primer pairs to be attached to a single target sequence and satisfying single and/or pair filtering conditions input…; in response to a presence of probes and top primer pairs to be attached to a multiple target sequences and satisfying single and/or pair filtering conditions input…; in response to an absence of a primer pair satisfying single and/or pair filtering conditions input…”. It’s unclear if the “single and/or pair filtering conditions input” in the steps that the method further comprises are intended to be the same single and/or pair filtering conditions input by a user of the gene and primer related filtering conditions in the initial wherein clause of the claim, or if the single and/or pair filtering conditions input can be different single and/or pair filtering conditions than in the initial wherein clause. As such, the metes and bounds of the claim are unclear. If Applicant intends for the single and/or pair filtering conditions to refer to the single and/or pair filtering conditions input by a user of the gene and primer related filtering conditions, then the claim should be amended to recite “…wherein the gene and primer-related filtering conditions comprises single and/or pair filtering conditions input by a user, and the method further comprising: in response to a presence of probes and top primer pairs to be attached to a single target sequence and satisfying the single and/or pair filtering conditions…; in response to a presence of probes and top primer pairs to be attached to a multiple target sequences and satisfying the single and/or pair filtering conditions…; in response to an absence of a primer pair satisfying the single and/or pair filtering conditions…”.

Response to Arguments
Applicant's arguments filed 14 April 2021 regarding 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant remarks that claims 19-36 have been amended and one of ordinary skill in the art, reading claims 19-34 and 36 in light of the specification would be able to reasonably determine the metes and bounds of the claim (Applicant’s remarks at pg. 9, para. 4-5).
This argument is not persuasive. While the claim amendments overcome some of the rejections under 35 U.S.C. 112(b) in the previous Office action (see para. [016]-[019] above), the claim amendments did not address the rejection under 35 U.S.C. 112(b) of claim 22 regarding the lack of antecedent basis for multiple extracted candidate primer sets, given claim 22 only recites “extracting a candidate primer set” in line 2, and regarding whether the step of “extracting a candidate primer passing a homology test…” is intending to further limit how the candidate primer set index is generated or how the at least one candidate primer is determined from the candidate primer set index. In addition, the claim amendments did not address the rejection of claim 33 under 35 U.S.C. 112(b) regarding whether the single and/or pair filtering conditions and intended to be the same single and/or pair filtering conditions input by a user of the gene and primer-related filtering conditions, as discussed above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-34 and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This rejection is newly recited and necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 19 being representative) is directed to a method for performing a quantitative polymerase chain reaction (PCR). Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 19 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
designing a valid primer pair or a probe satisfying a specific condition from a DNA sequence database, by…:
searching a genetic information index comprising: a two hash-structured index…; a four list structured index…; a single list-structured index; and a plurality of keys…wherein searching for the plurality of keys associated with the unique gene information and the duplicated gene information comprises searching for a key having at least one base sequence corresponding to the query language;
determining at least one candidate primer pair from a candidate primer set index if at least one valid candidate primer is present in the candidate primer set index, or at least one candidate probe from a candidate probe set index if at least one valid candidate probe is present in the candidate probe set index, wherein the candidate primer or the probe satisfies the specificity condition and are associated with the at least one sequence identifier (sids) of the at least one base sequence; and
filtering the at least one candidate primer based on the gene and primer-related filtering conditions.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, searching a genetic information index for a key having at least one base sequence corresponding to the query language involves comparing a base sequence to that of the query language and analyzing a database for a key with that base sequence, which can be practically performed in the mind or with pen and paper. Furthermore, determining at least one candidate primer or probe from a candidate prime index or candidate probe index, respectively, based on whether the primer or probe is valid by satisfying a specificity condition and associated with the at least one sequence identifier of the at least one base sequence, involves comparing a database of candidate primers or probes with the specificity condition and the at least one sequence identifier of the base sequence to identify valid primers or probes, which amounts to a mere analysis of data. Last, filtering the at least one candidate primer based on filtering conditions involves comparing the candidate primer(s) to the filtering conditions, which can be practically performed in the mind. That is, other than reciting the steps are carried out by a processor, nothing the in the claims precludes the steps from being practically performed in the mind. Therefore, these limitations recite a mental process.
Dependent claims 20-30, 32, and 36 further recite an abstract idea. Claim 20 serves to further limit the candidate primer set index from which the at least one candidate primer is determined from, and therefore is part of the mental process recited in independent claim 19. Dependent claims 21-22 serves to further limit the process in which the candidate primer set index from which the at least one candidate primer is determined from, to have been provided in advance through a Hadoop-based offline operation and further limit how the candidate primer set index was previously generated, and therefore is part of the mental process recited in independent claim 19. Dependent claim 23 further recites the mental process of filtering the at least one candidate probe based on probe-related filtering conditions and searching for a probe suited to a position condition associated with the primer pair from candidate probes obtained through probe-related filtering. Dependent claim 24 further recites the mental process of searching for at least one primer pair from a cache primer pair index based on the identifier of at least one base sequence. Dependent claim 25 further limits the cache primer pair index from which the at least one primer pair is searched for, and therefore is part of the recited mental process of dependent claim 24. Dependent claim 26 further recites the mental process of filtering the at least one candidate primer pair based on a single filtering condition and designing the primer pair from candidate primers satisfying the single filtering condition based on a pair filtering condition among the filtering conditions. Dependent claim 28 further recites the mental process of removing a primer pair not satisfying a pair filtering condition by verifying certain pieces of information. Dependent claim 29 further recites the mental process of sorting the multiple primer pairs. Dependent claim 30 further recites the mental process and mathematical concept of calculating a sum of a forward primer penalty and a reverse primer penalty for each of the primer pairs. Dependent claim 32 recites the mental process of analysis of the gene and primer-related filtering conditions to comprise single and/or pair filtering conditions input by a user. Dependent claim 36 further limits the candidate probe set index from which the candidate probe is determined from, and therefore, is part of the recited mental process recited in independent claim 19. Therefore, claims 19-34 and 36 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons. Dependents claims 20-30 and 36 do not recite any elements in addition to the recited judicial exception
The additional elements of claim 19  include:
a processor of a computing device;
receiving a query language associated with a gene and primer-related filtering conditions (i.e. data input); and
providing to a webpage information about a primer pair satisfying the query language and the filtering conditions based on a result of the filtering (i.e. data output)
The additional elements of claims 31-34 include:
outputting, based on the penalty calculated for each of the primer pairs, top primer pairs in a same sidset group on the webpage along with probes satisfying position conditions associated with the top primer pairs (claim 31);
outputting top primer pairs…. (claim 32) (i.e. data output);
outputting queries…. (claim 32) (i.e. data output);
providing gene information…. (claim 33) (i.e. data output);
providing a query language…. (claim 33) (i.e. data output); and
providing an interactive interface to obtain an accurate search result…(claim 34) (i.e. displaying data).
The additional elements of a processor, receiving data, outputting data, and displaying data are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application.	
The additional elements of claim 19  further include:
performing the qPCR process using the primer pair.
The step of performing the qPCR process using the primer pair is not sufficient to integrate the recited judicial exception into a practical application because under the broadest reasonable interpretation of the claim, the limitation is not required. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04. Given independent claim 19 recites the contingent limitation of “determining at least one candidate primer pair from a candidate primer set index if at least on valid candidate primer is present in the candidate primer set index”, the subsequent steps of filtering the at least one candidate primer pair, providing to a webpage information about a primer pair satisfying the filtering conditions, and performing the qPCR process using the primer pair is not required under the broadest reasonable interpretation of the claim, given the condition for determining at least one candidate primer pair was not met by the claim.  Therefore, this limitation does not integrate the recited judicial exception into a practical application. 
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-34 and 36 are directed to an abstract idea. [Step 2A, Prong 2: NO
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Dependents claims 20-30 and 36 do not recite any elements in addition to the recited judicial exception
The additional elements of claim 19  include:
a processor of a computing device;
receiving a query language associated with a gene and primer-related filtering conditions (i.e. data input); and
providing to a webpage information about a primer pair satisfying the query language and the filtering conditions based on a result of the filtering (i.e. data output).
The additional elements of claims 31-34 include:
outputting, based on the penalty calculated for each of the primer pairs, top primer pairs in a same sidset group on the webpage along with probes satisfying position conditions associated with the top primer pairs (claim 31);
outputting top primer pairs…. (claim 32) (i.e. data output);
outputting queries…. (claim 32) (i.e. data output);
providing gene information…. (claim 33) (i.e. data output);
providing a query language…. (claim 33) (i.e. data output); and
providing an interactive interface to obtain an accurate search result…(claim 34) (i.e. displaying data).
The additional elements of a processor, receiving data, outputting data, and displaying data are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the judicial exception. 
Further regarding an interactive interface, interactive interfaces are well-understood, routine, and conventional in the art of bioinformatics, as supported by Misener (Bioinformatics Methods and Protocols, 1999, Methods in Molecular Biology, 132, pg. 1-55; previously cited). Misener reviews web-based resources of analysis tools for sequence databases, including PCR-primer design (pg. iv, preface, para. 2), which includes an interactive interface (pg. 369, top figure; pg. 371, Fig. 3). Therefore, the additional element, when considered alone and in combination with the other additional elements is not sufficient to amount to significantly more than the recited judicial exception.
The additional elements of claim 19  further include:
performing the qPCR process using the primer pair.
As discussed above, the step of performing the qPCR process using the primer pair is not required within the metes and bounds of the claim. Therefore, this additional element, when considered alone and in combination with the other additional elements, is not sufficient to amount to significantly more than the judicial exception. 
 Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631